Citation Nr: 0005098	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected sinusitis with residuals of 
septoplasty.

2.  Entitlement to an increased (compensable) initial 
evaluation for service-connected lung scarring with multiple 
calcified granuloma.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of fracture of the 
left distal radius with radial osteotomy.

4.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 for convalescence following outpatient surgical 
treatment of a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1959 to May 1971 and 
from September 1981 to May 1995, as well unverified periods 
of reserve duty from 1972 through 1981.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  By a rating 
decision issued in September 1995, the RO granted service 
connection for residuals, fracture, left distal radius with 
radial osteotomy, and assigned a 10 percent evaluation for 
that disability.  The RO also granted service connection for 
chronic maxillary sinusitis with residuals of septoplasty, 
and for lung scarring with multiple calcified granuloma, and 
assigned noncompensable evaluations for those disabilities.  
Subsequently, by a February 1997 decision, the evaluation for 
service-connected sinusitis was increased to 10 percent, 
effective as of the date of the veteran's claim.  By a rating 
decision issued in April 1996, the RO denied entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence following outpatient surgical treatment of a 
service-connected disability.  


FINDINGS OF FACT

1.  The veteran's service-connected sinusitis with residuals 
of septoplasty is currently manifested by frequent headaches, 
occasionally requiring use of over-the-counter pain 
medications and rest for relief, and by frequent, almost 
daily, nasal drainage, and by occasional episodes of purulent 
discharge requiring medical treatment, averaging 
approximately once yearly, but there is no evidence that the 
veteran has episodes of purulent drainage more than six times 
yearly.

2.  The veteran's service-connected lung scarring with 
multiple calcified granuloma is currently disclosed on 
radiologic examination but is not otherwise symptomatic.

3.  The veteran's service-connected residuals of fracture of 
the left distal radius with radial osteotomy are currently 
manifested by pain when using the left wrist to lift heavy 
objects. 

4.  The veteran was medically cleared to lift up to 20 pounds 
with his left hand and wrist two weeks after a January 1996 
outpatient surgery for his service-connected left wrist 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for sinusitis with residuals of 
septoplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Codes 
6510-6514 (1999); 38 C.F.R. § 4.97, Diagnostic Code 6514 (as 
in effect prior to October 7, 1996).

2.  The criteria for entitlement to an increased 
(compensable) initial evaluation for service-connected lung 
scarring with multiple calcified granuloma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6602 (1999); 38 C.F.R. § 4.97, 
Diagnostic Codes 6602, 6808 (as in effect prior to October 7, 
1996).

3.  The criteria for entitlement to an increased initial 
evaluation in excess of 10 percent for service-connected 
residuals of fracture of the left distal radius with radial 
osteotomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5213 (1999).

4.  The criteria for a temporary total evaluation under 38 
C.F.R. § 4.30 for convalescence following outpatient surgical 
treatment of a service-connected disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased initial 
evaluations for his service-connected disabilities.  The 
propriety of an initial evaluation of a disability presents a 
well-grounded claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the veteran's claims for increased initial 
evaluations are well-grounded.  Since these claims are well-
grounded, a duty to assist the veteran arises.  38 U.S.C.A. 
§ 5107(a).

An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal here involves the 
initial assignment of a disability evaluation, not an appeal 
for an increased evaluation, the Board must therefore 
consider the evidence during the entire period covered by the 
initial evaluation to determine if the veteran's level of 
disability changed during that period.  See Fenderson, 12 
Vet. App. at 126.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran also contends that he is entitled to a temporary 
total disability evaluation for a period of convalescence 
following outpatient surgical treatment of his service-
connected fracture of the left radius in January 1996.  That 
claim, an allegation that a service- connected disability has 
increased in severity, is sufficient to establish an 
increased rating claim as well-grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, at least 
following the effective date of the more recent issue, absent 
congressional intent to the contrary.  See Rhodan v. West, 12 
Vet. App. 55, 57 (1998) (stating that the effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

1.  Claim for Increased Initial Evaluation for Sinusitis 

The veteran's service medical records reflect that he sought 
treatment for sinus problems on several occasions during 
service, and that maxillary sinusitis was diagnosed several 
times.  The service medical records  also reflect that 
septoplasty was performed in 1988.

In July 1995, the veteran sought service connection for 
sinusitis.  By a rating decision issued in September 1995, 
service connection for chronic maxillary sinusitis with 
residuals of septoplasty was granted.  By a February 1997 
rating decision, a 10 percent evaluation was assigned, 
effective in June 1995.  The veteran contends that he is 
entitled to an initial evaluation in excess of 10 percent.  

In particular, at his personal hearing in October 1996, the 
veteran testified that he had headaches twice weekly which he 
attributed to the service-connected sinus disability.  The 
veteran also testified that he had worse headaches about 
twice a month.  Those headaches required him to take over-
the-counter pain relievers and rest in a dark room for a few 
hours.  The veteran also testified that he had large amounts 
of drainage in the mornings, and had to blow his nose every 
morning.  He further testified that he had not sought post-
service private medical treatment.

At VA examination conducted in July 1995, the veteran 
complained of occasional sinus congestion and drainage, 
generally in the spring and fall.  Examination of the nose 
and sinuses was within normal limits.  The examiner concluded 
that the veteran had seasonal sinusitis, without symptoms at 
the time of examination.

VA outpatient treatment records from July 1995 to October 
1996 reflect that the veteran sought treatment for a sinus 
infection in October 1995, and sinusitis was diagnosed.  In 
May 1996, the veteran complained of chest pain.  There was 
chest wall pain to external pressure.  The assigned diagnosis 
was pleuritic chest wall pain.  The veteran was placed on 
antibiotics in September 1996 for treatment of bronchitis.

On VA examination December 1996, the veteran stated he had 
chronic sinusitis, for which he was last treated about 18 
months earlier.  He also stated he was being treated for 
bronchitis with a productive cough.  The veteran reported 
that he smoked, using one pack of cigarettes daily for about 
35 years.  The veteran reported occasional purulent sinus 
discharge, occasional shortness of breath or wheezing.  There 
was palpable maxillary facial tenderness with blocking down 
the nasal passages, left greater than right, and the veteran 
reported that his seasonal allergies now seemed constant.  
The veteran reported being on antibiotics.

At the time of the September 1995 rating decision, the 
veteran's disability due to sinusitis with residuals of 
septoplasty was evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6514.  During the course of this appeal, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the nose and throat, including 
sinusitis, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996). 

Prior to October 7, 1996 ("old" criteria), DC 6514 provided 
that a noncompensable evaluation was warranted for chronic 
sinusitis with only X-ray manifestations and mild or 
occasional symptoms.  A 10 percent evaluation required 
moderate chronic sinusitis manifested by a discharge, 
crusting, or scabbing and infrequent headaches.  A 30 percent 
evaluation required severe chronic sinusitis manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, and a purulent discharge or crusting reflecting 
purulence.  

Effective October 7, 1996, revised criteria ("new" 
criteria) for rating sinusitis, under the General Rating 
Formula for Sinusitis, applicable to Diagnostic Codes 6510 to 
6514, provides that sinusitis detected by X-ray warrants a 
noncompensable rating.  A 10 percent rating requires 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or 3 to 
6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  

The RO considered the veteran's symptomatology under the 
"new" criteria in February 1997, at which time the 
veteran's evaluation was increased to 10 percent, effective 
as of the date the veteran submitted his original claim for 
service connection, and the 10 percent evaluation was 
effective the day following the veteran's service discharge.  

The issue before the Board is whether the veteran is entitled 
to the next higher evaluation, a 30 percent evaluation.  The 
Board must consider whether the veteran is entitled to the 30 
percent evaluation under the old criteria, as in effect prior 
to October 7, 1996, or whether the veteran may be entitled to 
an evaluation in excess of 10 percent under either the old or 
the new criteria after October 7, 1996.

In this case, the old criteria required severe sinusitis with 
frequent incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting.  In this case, 
there is no evidence that the veteran had severe sinusitis 
prior to October 7, 1996.  In particular, the medical 
evidence reflects that the veteran sought medical treatment 
for sinusitis once during the period from his service 
discharge to October 1996.  In addition, the Board does not 
find that the veteran's headaches, described as requiring 
over-the-counter pain relievers and rest in a dark room for a 
few hours, as "severe" headaches, as the evidence, 
including the veteran's testimony, establishes that the 
headaches resolved after a few hours rather than persisting 
for extended periods of time, did not require frequent 
medical treatment, and that over-the-counter medications were 
effective to treat the headaches.  

Moreover, the old criteria required purulent discharge or 
crusting reflecting purulence, as well as severe and frequent 
headaches, for a 30 percent evaluation.  The veteran 
testified that he had copious amounts of sinus drainage 
essentially daily, but neither his testimony nor the medical 
evidence of record support a finding that the drainage was 
purulent or resulted in crusting.  Thus, the Board finds that 
the veteran did not meet or approximate the "old" criteria 
for a 30 percent evaluation for sinusitis, either before or 
after October 7, 1996.

The medical evidence does not support a finding that the 
veteran required frequent treatment with antibiotics to 
control his service-connected sinusitis.  While the records 
of VA outpatient treatment in September 1996 reflect that the 
veteran was taking an antibiotic, the clinical records 
reflect that the antibiotic was prescribed for treatment of a 
disorder not related to this appeal.  

The veteran has testified that he had frequent headaches, as 
often as twice monthly, requiring rest and over-the-counter 
medications.  However, there is no medical evidence 
establishing that these headaches were, in fact, linked to 
the veteran's service-connected sinusitis, since the veteran 
sought medical treatment for sinusitis on only one occasion, 
in October 1995.  While the veteran testified that he had 
headaches, it is not clear that the veteran had pain other 
than headache pain.  

The veteran testified that he had sinus drainage daily, but 
he did not testify that this drainage was purulent.  The 
medical evidence does not support a finding that the veteran 
had continuing purulent drainage, since there is no post-
service medical evidence which includes a notation that the 
veteran had purulent drainage, other than the treatment note 
in October 1995, the one occasion when the veteran sought VA 
medical treatment for sinusitis.  

Under the new criteria, a 30 percent evaluation requires 
three episodes of sinusitis requiring antibiotic treatment, 
or more than six episodes of non-incapacitating sinusitis 
characterized by headache, pain, and purulent discharge.  It 
is clear that the veteran did not require antibiotic 
treatment for sinusitis three times yearly.  Although it is 
somewhat more difficult to determine whether the veteran 
might have had more than six non-incapacitating episodes 
meeting the criteria, since the criteria do not require 
evidence of medical treatment, the Board finds that the 
preponderance of the evidence is against the claim.  

The Board notes that, although the veteran did not seek 
frequent medical treatment for sinusitis, he was also 
receiving VA treatment for other disorders.  The Board notes 
that the veteran did not complain of frequent sinus headaches 
with purulent discharge at the time of his 1995 VA 
examination, and the examiner specified that examination of 
the nose, sinuses, mouth and throat was within normal limits.  

No VA treatment record, other than the record of the October 
1995 outpatient clinical treatment of sinusitis, reflects 
complaints or findings related to sinusitis.  At the time of 
the 1996 VA examination, the veteran reported "occasional" 
purulent drainage.  No drainage or crusting was noted at the 
time of the examination.  The examiner assigned a diagnosis 
only of history of chronic sinusitis.  

The evidence reflects that the veteran does have continuing 
drainage and headaches, and has more than 6 headaches per 
year, but does not support a finding that the veteran's 
frequent headaches are accompanied by pain and purulent 
drainage more than six times per year, particularly in light 
of the evidence that the veteran has required post-service 
private treatment of sinusitis on only one occasion.  

Additionally, the Board notes that no residuals of 
septoplasty have been medically diagnosed, and the veteran 
has not raised any subjective complaints regarding 
septoplasty residuals.  The Board finds that a rating in 
excess of 10 percent is not warranted on the basis of 
residuals of a septoplasty.

Thus, the Board finds that the evidence as to the severity of 
sinusitis meets the criteria for the 10 percent evaluation 
currently assigned, but does not meet or approximate the 
criteria for a 30 percent evaluation, either under the 
"old" or under the "new" criteria, in effect from October 
7, 1996.  The preponderance of the evidence is against an 
evaluation in excess of 10 percent for sinusitis and 
residuals of a septoplasty, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  

2.  Claim for Compensable Initial Evaluation for Lung 
Scarring

The veteran's service medical records reflect no complaints 
or diagnoses regarding the lungs, although radiologic 
examination in service in 1961 disclosed old, calcified 
lesions.  The service medical records thereafter are devoid 
of evidence as to lesions in the lungs, although the service 
medical records do reflect diagnosis of mild restrictive 
airway disease.  

During VA examination conducted in July 1995, the veteran's 
chest was clear on auscultation and palpation, and there was 
no wheezing, no rales, and no rhonchi.  Radiologic 
examination conducted in July 1995 disclosed chronic lung 
disease with multiple scars and multiple calcified 
granulomas.  The examiner did not assign a diagnosis of any 
lung disorder.

In May 1996, the veteran complained of chest pain.  There was 
chest wall pain to external pressure.  The assigned diagnosis 
was pleuritic chest wall pain.  

On VA examination conducted in December 1996, the veteran was 
noted to be under treatment for bronchitis.  There was no 
wheezing or shortness of breath.  His lungs were clear to 
auscultation.  The examiner noted a diagnosis of bronchitis, 
resolving.

By a rating decision issued in September 1995, service 
connection for lung scarring with multiple calcified 
granulomas was granted, and a noncompensable initial 
evaluation was assigned, effective in June 1995.  The veteran 
contends that he is entitled to a compensable evaluation.  

In particular, at his personal hearing conducted in October 
1996, the veteran testified that his lung scarring was 
causing more shortness of breath.  He noted that he had gone 
to the emergency room for chest pain about three months 
before the hearing and was told he had pleurisy.  

At the time of the September 1995 rating decision, the 
veteran's disability due to lung scarring with multiple 
calcified granuloma was evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6808 and 6602 (1995).  DC 6806 provided the 
criteria for evaluation of unspecified mycosis of the lung, 
to be evaluated based on the criteria for pleurisy, which 
specified that acute disease of the lungs or pleural cavity, 
without empyema, were considered nondisabling, and a 
compensable (10 percent evaluation) was warranted only with 
pain in the chest, obliteration of the costophrenic angles, 
or tenting of the diaphragm.  

DC 6602, which provided the criteria for evaluating bronchial 
asthma, specified that a 10 percent rating was for 
application for bronchial asthma where mild, defined as 
including paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating was warranted where bronchial asthma was moderate, 
defined as including asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  38 C.F.R. § 4.97, DC 6602 
(1995).

As noted above in the discussion of evaluation of the 
veteran's service-connected sinusitis, the schedular criteria 
for evaluating diseases of the nose and throat, including 
sinusitis, was revised effective October 7, 1996.  See 61 
Fed. Reg. 46,720 (1996).  DC 6808 was eliminated from the 
revised criteria, which provide for evaluation of mycotic 
lung diseases, including histoplasmosis, under the General 
Rating Formula for Mycotic Disease.  That rating formula 
provides that a noncompensable evaluation is warranted for 
healed and inactive mycotic lesions, asymptomatic; a 30 
percent evaluation is warranted when there is chronic 
pulmonary mycosis with minimal symptoms such as occasional 
minor hemoptysis or productive cough.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6834 (1999). 

The revised rating criteria for bronchial asthma, under 
38 C.F.R. § 4.97, DC 6602, provide a 10 percent evaluation 
where there is forced expiratory volume in one second (FEV-1) 
of 71- to 80-percent predicted, or; FEV-1/forced vital 
capacity (FVC) of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy.  The Board 
notes, as did the RO in its February 1997 Supplemental 
Statement of the Case, that the veteran's service-connected 
lung scarring cannot be evaluated under these criteria, as no 
pulmonary function tests have been performed since the 
veteran's service discharge.  It would be fruitless to remand 
the claim to direct that pulmonary function testing be 
conducted, in the absence of any medical evidence or opinion 
of record which establishes that the veteran's service-
connected lung scarring results in any effect on pulmonary 
function testing.  In this regard, the Board notes that 
pulmonary function testing conducted during service disclosed 
mild obstructive lung disease.  However, the veteran has not 
submitted a claim of entitlement to service connection for 
obstructive lung disease.  

The Board notes that there is no medical evidence relating 
any current lung symptomatology to service-connected lung 
scarring with multiple calcified granulomas.  The Board notes 
that, although the veteran attributed wheezing and shortness 
of breath to his service-connected lung disability, the 
examiner who conducted a December 1996 examination 
specifically noted a diagnosis of resolving bronchitis.  The 
Board notes that the veteran has not sought nor been awarded 
service connection for bronchitis.  

The veteran's lay contention that he has wheezing and 
shortness of breath as a result of service-connected lung 
scarring and granulomas does not place the evidence in 
equipoise to warrant a compensable evaluation for that 
service-connected disability, as there is no medical evidence 
or opinion attributing these complaints to service-connected 
lung scarring or multiple granulomas.  In the absence of 
medical evidence attributing any objective pulmonary or lung 
finding or attributing any subjective complaint to the 
veteran's service-connected lung disorder, the preponderance 
of the evidence is against the claim for an increased 
(compensable) evaluation for service-connected lung scarring 
and calcified granulomas.  38 U.S.C.A. § 5107(b).
 
3.  Claim for Higher Initial Evaluation for Residuals, 
Fracture, Left Radius

The veteran's service medical records reflect that he 
sustained a fracture of the left wrist in late 1993.  After 
initial conservative treatment with a cast, internal fixation 
and a bone graft were later performed in 1994.

In June 1995, the veteran sought service connection for a 
left arm injury.  By a rating decision issued in Sept 1995, 
service connection for residuals, fracture, left radius, with 
radial osteotomy, was granted, and the 10 percent initial 
evaluation at issue in this appeal was assigned, effective 
June 1995.  

On VA examinations conducted in July 1995, there was a well-
healed dorsal incision.  The left wrist joint was non-tender 
and the distal radius was clinically stable.  One examiner 
stated that the veteran "complains of no wrist pain."  
Another examiner noted that the veteran had no numbness, but 
had a "ripping" and "tearing" pain, sharp pain that came 
and went with movement and a "bound" feeling in the left 
wrist.  Wrist range of motion was to 50 degrees of extension, 
45 degrees of flexion, 35 degrees of ulnar deviation, and 20 
degrees of radial deviation.  The veteran was able to fully 
supinate and pronate his forearm, and there was no nerve 
injury.  Radiologic examination conducted in August 1995 
disclosed that plate and screw hardware were in place.  The 
examiner concluded that the veteran was "clinically doing 
very well" following the open reduction and internal 
fixation of the left distal radius fracture, with full range 
of motion and no pain.

A November 1995 radiologic examination disclosed osteoporosis 
of the distal radius and ulna.  VA clinical records dated in 
December 1995 reflect that the veteran had left wrist 
complaints, although the fracture was radiogically well-
healed.  January 1996 VA outpatient surgical records reflect 
that retained painful hardware was removed from the left 
wrist.  

At a personal hearing in October 1996, the veteran testified 
that he had terrible pain in the left wrist if he had to pick 
up a heavy object, and also testified that movement in 
certain positions was painful.

The veteran's disability due to residuals of fracture of the 
left distal radius with radial osteotomy is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5215 and 5299.  DC 5215 
provides that when limitation of wrist motion is manifested 
by dorsiflexion less than 15 degrees or where palmar flexion 
is limited in line with the forearm, a 10 percent disability 
evaluation is warranted.  However, the veteran's range of 
motion is not so limited as to meet or approximate a 
compensable evaluation under DC 5215.  However, a 10 percent 
evaluation, the maximum schedular evaluation under DC 5215, 
has been awarded, and since the RO indicated that the 
disability was evaluated by analogy under DC 5299 as well as 
under 5215, the Board has reviewed the RO's decision to 
determine what manifestations of disability that 10 percent 
evaluation was based on.  

The medical evidence establishes that the veteran had 
complaints of pain, and the rating decision reflects that the 
RO considered those complaints in awarding the veteran a 
compensable evaluation for residuals of left wrist fracture.  
The medical evidence also reflects that osteoporosis has been 
identified on radiologic examination.  The Board notes that, 
assuming that the osteoporosis is service-connected, without 
so conceding, the veteran is not entitled to an evaluation in 
excess of 10 percent for left wrist fracture residuals on 
this basis.  In particular, the Board notes that, where 
arthritis of one joint results in a noncompensable limitation 
of motion, but pain is objectively confirmed, a 10 percent 
evaluation, but no more, is warranted.  

Thus, as the limitation of motion of the veteran's left wrist 
is noncompensable, and only the left wrist is involved, a 
rating in excess of 10 percent is not available, including 
with consideration of osteoporosis as if service-connected, 
by analogy to arthritis.  See DC 5003.  The Board notes that 
evaluation under DC 5003 includes evaluation of pain.  Thus, 
if the veteran's left wrist disability is evaluated under DC 
5003, no additional evaluation for pain is applicable under 
38 C.F.R. §§ 4.40, 4.45, or 4.59; see also Deluca v. Brown, 8 
Vet. App. 202 (1995).  

The Board has considered whether an evaluation in excess of 
10 percent is available under any other potentially 
applicable diagnostic code, and whether the veteran has 
manifestations of wrist disability which are not evaluated 
under DC 5215.  The Board notes that an evaluation in excess 
of 10 percent is available for disability manifested by 
ankylosis of the wrist.  However, the medical evidence 
specifically contradicts a finding of ankylosis, as the 
veteran retains at least 50 degrees of extension and 45 
degrees of flexion.  

The Board has considered the veteran's complaints of pain, 
findings of some decrease in motion of the left wrist, and 
the veteran's allegation that he has osteoporosis of the left 
wrist as a result of his service-connected disability.  
Considering all manifestations as service-connected, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for left (major) wrist disability.  The 
evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.

4.  Claim for a Temporary Total Evaluation 

A temporary total (100 percent) evaluation may be assigned 
when it is established that at least one month of 
convalescence is necessitated by surgery for a service-
connected disability, or if surgery resulted in severe 
postoperative residuals, such as incompletely healed surgical 
wounds, immobilization of a major joint, application of a 
body cast, or the necessity for house confinement.  38 C.F.R. 
§ 4.30.

The veteran underwent left wrist surgery on January 10, 1996.  
The discharge instructions provided to the veteran the day of 
the outpatient surgery reflect that the veteran was to keep 
his arm elevated and to lift no more than two pounds with his 
left (dominant) hand.  A January 24, 1996 treatment note 
reflects that the veteran's instructions were changed, and he 
was instructed to lift no more than 20 pounds with his left 
hand until February 20, 1996, at which time he would be 
permitted to lift up to 50 pounds.  There is no medical 
evidence that the veteran had any swelling, drainage, 
incomplete healing, or any other problem at the surgical 
site.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
interpreted the requirement of "convalescence" for purposes 
of 38 C.F.R. § 4.30(a)(1) as separate from the criteria of 
in-home recovery or immobilization or severe postoperative 
residuals set out in section 4.30(a)(2) or (a)(3).  Felden v. 
West, 11 Vet. App. 427, 430 (1998).  A determination about 
whether a one-month period of convalescence was needed after 
the surgical procedure in this case is a finding of fact.  
Id.; see James v. Brown, 7 Vet. App. 495, 497 (1995) 
(applying the "clearly erroneous" standard of review to a 
Board determination about individual unemployability); 
Francisco v. Brown, 7 Vet. App. 55, 57 (1994) (holding that 
determinations about degree of impairment are findings of 
fact). 

The appellant has stated that convalescence was needed for 
more than a month following removal of surgical fixation 
hardware from his left wrist.  The veteran contends, in 
essence, that he was not completely recovered for several 
months, and was in fact still unable to work.  The veteran's 
assertion that he was not fully recovered for some time is 
certainly credible.  However, the Board finds that, for 
purposes of entitlement to a total disability evaluation 
during a period of convalescence, that the veteran was 
"convalescent" for about two weeks following the surgery, 
until he was medically cleared, in late January 1996, to lift 
up to 20 pounds with his left hand.  The Board notes that the 
veteran's contention that he was not fully recovered at that 
point is certainly credible, as the evidence reflects that 
the veteran was still unable to lift 50 pounds with the left 
hand.  However, the Board finds that the ability to lift 20 
pounds is inconsistent with a finding of total disability, 
even on a temporary basis.  

Although the veteran was not so fully recovered two weeks 
following surgery that he had regained all function he might 
normally have in the left hand and wrist, such as ability to 
lift 50 pounds, there is no indication that he was unable to 
perform his normal daily activities, including self-care.  
Although the veteran asserts that he was still unable to work 
at that time, there is no medical evidence that the veteran 
was unable to work, so long as his employment did not require 
lifting more than 20 pounds.  The veteran's post-operative 
convalescence was less than 30 days, and he does not meet the 
criteria for a temporary total disability evaluation.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected sinusitis with residuals of septoplasty 
is denied.

Entitlement to an increased (compensable) initial evaluation 
for service-connected lung scarring with multiple calcified 
granulomas is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of fracture of the left 
distal radius with radial osteotomy is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30 for convalescence following outpatient surgical 
treatment of a service-connected disability is denied. 


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

